Citation Nr: 1046457	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and former caretaker


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for lumbosacral strain and assigned a 20 percent 
evaluation, effective October 23, 2006.  The Veteran timely 
appealed that issue.

During the appeal, the Veteran also appealed the assigned 
effective date of that 20 percent evaluation.  In a January 2009 
rating decision, the Veteran's 20 percent evaluation for 
lumbosacral strain was assigned as effective August 12, 2005.  
The Veteran has not submitted a notice of disagreement with that 
rating decision, and thus, the Board will no longer discuss the 
effective date issue at this time.

The Veteran, his daughter and former caretaker testified at a 
hearing before the undersigned Acting Veterans Law Judge in 
October 2010 from Waco, Texas; a transcript of that hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran was last examined by VA for his 
lumbar spine disability in March 2008.  Since that time, he 
asserted in his October 2010 hearing that his back has gotten 
worse, and that he has developed a right leg neurological 
condition.  The Board construes such statements to mean that the 
Veteran's symptomatology has worsened since his last examination.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a 
new examination where a veteran claims the disability is worse 
than when originally rated and the available evidence is too old 
to adequately evaluate the current severity); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board finds that a new 
examination is warranted to determine the current severity of the 
Veteran's lumbar spine disability so that it may be properly 
assessed.

Additionally, during the October 2010 hearing, the Veteran and 
his daughter indicated that he was being seen by private 
physicians at the Scott and White Clinic and Hospital in Salado, 
Texas.  Those doctors submitted a letter in November 2010 
indicating that the Veteran has been receiving treatment at that 
facility since 2006.  On remand, VA should attempt to obtain 
those treatment records and associate them with the claims file.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2010).

Ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all relevant VA treatment records from the 
Temple (Central Texas) VA Medical Center 
since February 2009.

2.  The Veteran should be asked to identify 
any private treatment that he may have had 
for his lumbar spine since 2005, including 
the Scott and White Clinic.  After securing 
the necessary release form, attempts to 
obtain and associate those identified records 
with the claims file should be made by VA.  
If VA is unable to obtain those identified 
records and further attempts would be futile, 
such should be noted in the claims file and 
the Veteran should be so notified so that he 
can make an attempt to obtain those records 
on his own behalf.

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination in order to 
determine the current nature and severity of 
the Veteran's lumbar spine disability.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including x-
rays, and the results reported in detail.  

The VA examiner should conduct range of 
motion testing, with commentary on symptoms 
like painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups, and 
specifically comment on the following:

(a)	Whether there is any ankylosis, 
either favorable or unfavorable, of the 
Veteran's lumbar spine.

(b)	Whether the Veteran has 
intervertebral disc syndrome, and 
discuss whether he has had and the 
number of incapacitating episodes 
within the last 12-month period.

(c)	Whether the Veteran has any 
associated objective neurological 
conditions as a result of his lumbar 
spine disability, particularly any 
right leg neurological condition as 
noted in the November 2010 private 
physician's letter.  Any such condition 
should be properly assessed.

A rationale for any opinion expressed must be 
provided.  

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for an 
initial evaluation in excess of 20 percent 
for lumbosacral strain.  If the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



